        Case: 3:19-cv-00617-jdp Document #: 32 Filed: 01/25/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RICHARD T. JACOBS,

                               Plaintiff,
        v.                                                                  ORDER

 JOAN HANNULA, JAMIE BARKER,                                             19-cv-617-jdp
 JERED KUEHN, and MICHAEL BRUNNER,

                               Defendants.


       Pro se plaintiff Richard T. Jacobs’s original deadline to respond to defendants’ motion

for summary judgment was October 9, 2020. He received extensions of his deadline, but he

failed to file any brief in opposition to defendants’ motion. In a previous order, I stated that if

Jacobs did not respond to defendants’ motion for summary judgment by December 30, 2020,

I would dismiss his case with prejudice for failure to prosecute under Rule 41 of the Federal

Rules of Civil Procedure. Dkt. 29. Jacobs then received another extension to January 15, 2021,

but that deadline has passed, and Jacob has not filed anything in response to defendants’

motion. Therefore, I will dismiss this case.



                                               ORDER

       IT IS ORDERED that plaintiff Richard T. Jacobs’s claims are DISMISSED WITH

PREJUDICE for his failure to prosecute them. The clerk of court is directed to enter judgment
        Case: 3:19-cv-00617-jdp Document #: 32 Filed: 01/25/21 Page 2 of 2




for defendants and close this case.




       Entered January 25, 2021.




                                      BY THE COURT:


                                      /s/________________________________________
                                      JAMES D. PETERSON
                                      District Judge




                                        2
